DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bignell (US 4,371,907) in view of Liu et al. (US 2019/0072603).
Regarding Claim 1, Bignell discloses a method of determining a fault in a protected zone of a power line (Figures 1-7, Column 2, lines 51-68, Column 16, lines 3-17) the method comprising: 
obtaining voltage and current measurements at a measurement point at one end of the power line (voltage v(t) and current i(t) for A, B, C phases, Figures 1-2);
processing the measurements in a number of parallel processing branches comprising at least two parallel processing branches (parallel branches comprising 26, 80, 25 and 27, 29, 25’, Figures 1-2), wherein the processing in each branch comprises 
obtaining filtered measurements by filtering the measurements in a corresponding low pass filter (low pass filters 27, 29 and 26, 80, Figures 1-2), wherein the cut-off frequencies of the low pass filters in these parallel processing branches differ from each other (one branch comprising low pass filter 28, 82 with cutoff frequency 1KHz and the other comprising low pass filter 27, 29 with cutoff frequency 160 Hz, Figures 1-2),
calculating one or more reach point quantities from the filtered measurements, wherein at least one of the one or more reach point quantities is calculated based on a source inductance and line inductance of the phases (comprising ∆ values of current I and voltage v using 28, 82 in 25, 25’, Figures 1-2, Column 5, lines 33-54, Figures 4B, 5-6, Column 7, lines 34-36, line 67- Column 8, line 2, Column 11, lines 15-23, Column 12, lines 16-17, 19) and, 
comparing each of the one or more reach point quantities  to a threshold corresponding to that reach point quantity (comprising comparators 144, 146, 148, 150 with corresponding thresholds/maximum ∆’I for the specific ∆v, Figures 1-2), and 
determining that there is a fault within the protected zone of the power line if any of the thresholds is crossed in any of the parallel processing branches (outputs of 25, 25’, Figures 1-2, Column 8, lines 51-68). Bignell does not specifically disclose the source and line the inductance being a phase-to-phase inductance between two phases. 
Liu discloses a method of determining a fault in a protected zone of a power line (determining fault in power line 10, Figures 1-15), the method comprising: obtaining voltage and current measurements at a measurement point at one end of the power line (comprising 14, 15, Figure 1, Paragraph 32), wherein at least one of the one or more reach point quantities is calculated based on a phase-to-phase inductance between two phases (Equations 9-11 for example, Paragraphs 41-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Bignell, phase-to-phase inductance between two phases as taught by Liu, to increase the accuracy of fault determination. 
Regarding Claim 2, combination of Bignell and Liu discloses the method according to Claim 1, wherein the one or more reach point quantities are calculated  in time domain of incremental reach point quantities at a reach point of the power line (Column 12, lines 23-55 shows time domain incremental voltage and current values and reach point quantities).
Regarding Claim 3, combination of Bignell and Liu discloses the method according to Claim 1, wherein the start of the processing in the parallel branches is made within a time span of 0- 100 ps in relation with each other (no delay elements prior to the filters in each branch in Figures 1-2), and the processing in the branches then continues until a fault determination is made (processing continues until a trip signal is being sent to 204, 198 from either of the branches comprising 25, 25’ with corresponding filters, Figures 1-2).
Regarding Claim 4, combination of Bignell and Liu discloses the method according to Claim 1, wherein there is a set of thresholds in each branch comprising a group of primary thresholds for a first type of fault (Column 8, lines 51-68).
Regarding Claim 5, combination of Bignell and Liu discloses the method according to Claim 4, wherein the set of thresholds in each branch comprises a group of secondary thresholds for a second type of fault (Column 8, lines 51-68).
Claim 15 basically recites a device comprising corresponding limitations as the method of Claim 1. Therefore, Claim 15 is rejected at least for the same reasons as for Claim 1.
Regarding Claim 17, combination of Bignell and Liu discloses the method according to Claim 2, wherein the start of the processing in the parallel branches is made within a time span of 0- 100 ps in relation with each other (no delay elements prior to the filters in each branch in Figures 1-2 of Bignell), and the processing in the branches then continues until a fault determination is made (processing continues until a trip signal is being sent to 204, 198 from either of the branches comprising 25, 25’ with corresponding filters, Figures 1-2 of Bignell).
Regarding Claim 18, combination of Bignell and Liu discloses the method according to Claim 2, wherein there is a set of thresholds in each branch comprising a group of primary thresholds for a first type of fault (comprising thresholds for a phase to ground fault for each phase, thresholds/values a in corresponding comparators 8, Figure, Column 2, lines 41-55, Column 3, lines 66- Column 4, line 5).

Claims 1-7, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nimmersjo (US 5,572,138) in view of. 
Regarding Claim 1, Nimmersjo discloses a method of determining a fault in a protected zone of a power line (Column 1, lines 12-23) the method comprising: 
obtaining voltage and current measurements at a measurement point at one end of the power line (voltage U and current I for R, S, T phases, Figure); 
processing the measurements in a number of parallel processing branches comprising at least two parallel processing branches (at least three parallel branches, Figure), wherein the processing in each branch comprises 
obtaining filtered measurements by filtering the measurements in a corresponding low pass filter (low pass filters 1, 1R, 1T, Figure),  
calculating one or more reach point quantities from the filtered measurements, wherein at least one of the one or more reach point quantities is calculated based on a phase-to-phase inductance between two phases (comprising deltaQL and deltaQB values, Figure, Column 2, lines 41-47, Column 3, lines 31-38, Column 2, lines 16-31 describes a line model which includes inductance for ground loop and Column 4, lines 19-31 describes delta signals for phase-to-phase measuring loops for identifying multiphase faults which would include a phase-to-phase inductance similarly to ground loop inductance) and, 
comparing each of the one or more reach point quantities to a threshold corresponding to that reach point quantity (comprising comparators 8R, 8S, 8T for each parallel branch, Figure, Column 3, lines 66- Column 4, line14), and 
determining that there is a fault within the protected zone of the power line if any of the thresholds is crossed in any of the parallel processing branches (based on outputs LR, LS, LT, BR, BS, BT of the comparators 8, 9 for each phase R, S, T, Column 3, lines 66- Column 4, line14).
Nimmersjo does not disclose an additional parallel branch having different cut-off frequency to have the cut-off frequencies of the low pass filters in these parallel processing branches differ from each other.
Bignell discloses a method of determining a fault in a protected zone of a power line (Figures 1-7) the method comprising: 
obtaining voltage and current measurements at a measurement point at one end of the power line (voltage v(t) and current i(t) for A, B, C phases, Figures 1-2), 
processing the measurements in a number of parallel processing branches comprising at least two parallel processing branches (parallel branches comprising 26, 80, 25 and 27, 29, 25’, Figures 1-2), wherein the processing in each branch comprises 
obtaining filtered measurements by filtering the measurements in a corresponding low pass filter  (low pass filters 27, 29 and 26, 80, Figures 1-2), wherein the cut-off frequencies of the low pass filters in these parallel processing branches differ from each other (one branch comprising low pass filter 28, 82 with cutoff frequency 1KHz and the other comprising low pass filter 27, 29 with cutoff frequency 160 Hz, Figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the method of Nimmersjo, a parallel processing branch as taught by Bignell, to set the reach of the protected zone relay accurately, reducing overreaching effect by filtering without causing misoperation of the relay (Bignell, Column 16, 3-17). 
Regarding Claim 2, combination of Nimmersjo and Bignell discloses the method according to Claim 1, wherein the one or more reach point quantities are calculated in a time domain of incremental reach point quantities for a reach point of the power line (Column 12, lines 23-55 of Bignell in the combination shows time domain incremental voltage and current values and reach point quantities).
Regarding Claim 3, combination of Nimmersjo and Bignell discloses the method according to Claim 1, wherein the start of the processing in the parallel branches is made within a time span of 0- 100 ps in relation with each other (no delay elements prior to the filters in each branch in Figures 1-2 of Bignell in the combination), and the processing in the branches then continues until a fault determination is made (processing continues until a trip signal is being sent to 204, 198 from either of the branches comprising 25, 25’ with corresponding filters, Figures 1-2 of Bignell in the combination).
Regarding Claim 4, combination of Nimmersjo and Bignell discloses the method according to Claim 1, wherein there is a set of thresholds in each branch comprising a group of primary thresholds for a first type of fault (comprising thresholds for a phase to ground fault for each phase, thresholds/values a in corresponding comparators 8, Figure, Column 2, lines 41-55, Column 3, lines 66- Column 4, line 5).
Regarding Claim 5, combination of Nimmersjo and Bignell discloses the method according to Claim 4, wherein the set of thresholds in each branch comprises a group of secondary thresholds for a second type of fault (thresholds for a phase to phase fault for R, S, T, thresholds/values b in corresponding comparators 9, Column 2, lines 63-67, Column 4, lines 6-14).
Regarding Claim 6, combination of Nimmersjo and Bignell discloses the method according to Claim 5, wherein the first type of fault is a phase-to-ground fault (Figure, Column 2, lines 41-55, Column 3, lines 66- Column 4, line 5) and the second type of fault is a phase-to-phase fault (Figure, Column 2, lines 63-67, Column 4, lines 6-14).
Regarding Claim 7, combination of Nimmersjo and Bignell discloses the method according to Claim 6, wherein the one or more reach point quantities in each branch comprise at least one phase-to-ground loop quantity and at least one phase-to- phase loop quantity (Column 2, lines 42-67, Column 3, lines 31-65, Column 2, lines 16-31 describes a line model which includes inductance for ground loop and Column 4, lines 19-31 describes delta signals for phase-to-phase measuring loops for identifying multiphase faults which would include a phase-to-phase inductance similarly to ground loop inductance), and comparing each of the one or more reach point quantities to a threshold comprises comparing at least one the phase- to-ground loop quantity to a primary threshold in the group of primary thresholds and comparing the at least one  phase-to-phase loop quantity to a secondary threshold in the group secondary thresholds (Column 2, lines 42-67, Column 3, line 66 – Column 4, line 14).
Claim 15 basically recites a device comprising corresponding limitations as the method of Claim 1. Therefore, Claim 15 is rejected at least for the same reasons as for Claim 1.
Regarding Claim 17, combination of Nimmersjo and Bignell discloses the method according to Claim 2, wherein the start of the processing in the parallel branches is made within a time span of 0- 100 ps in relation with each other (no delay elements prior to the filters in each branch in Figures 1-2 of Bignell in the combination), and the processing in the branches then continues until a fault determination is made (processing continues until a trip signal is being sent to 204, 198 from either of the branches comprising 25, 25’ with corresponding filters, Figures 1-2 of Bignell in the combination).
Regarding Claim 18, combination of Nimmersjo and Bignell discloses the method according to Claim 2, wherein there is a set of thresholds in each branch comprising a group of primary thresholds for a first type of fault (comprising thresholds for a phase to ground fault for each phase, thresholds/values a in corresponding comparators 8, Figure, Column 2, lines 41-55, Column 3, lines 66- Column 4, line 5).
Claims 8-14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bignell (US 4,371,907) in view of Liu et al. (US 2019/0072603) and Schweitzer, III et al. (US 2016/0077150) or Nimmersjo (US 5,572,138) in view of Bignell (US 4,371,907) and Schweitzer, III et al. (US 2016/0077150).
Regarding Claim 8, combination of Bignell and Liu or combination of Nimmersjo and Bignell does not specifically disclose the method according to Claim 1, further comprising calculating phase-to-ground loop quantity ratios and phase-to-phase loop quantity ratios, comparing the ratios with corresponding thresholds and determining a type of fault based on the comparison of the ratios.
Schweitzer, III discloses a method of determining a fault in a protected zone of a power line (Figures 1-16, Paragraph 2) the method comprising: obtaining voltage and current measurements at a measurement point at one end of the power line (IED 102, 104 receiving signals from corresponding current and voltage transformers, Figure 1, 1002, receive electric power system signals, Figure 10corresponding block/s in Figures 11-12, 15), 
performing reach calculations on the filtered measurements for obtaining corresponding reach point quantities (1004, calculate incremental quantities, Figure 10, 1106, Figure 11, 1206, 1208, Figure 12, Paragraph 121, “a directional module may calculate an underreach condition using Equation 24, where the incremental voltage in the time domain Δv and the incremental replica current ΔiZ used for the calculation is the appropriate incremental voltage for the fault type from Table 1”), and calculating phase-to-ground loop quantity ratios and phase-to-phase loop quantity ratios (Table 1, Paragraph 120, Paragraphs 121-122, “…to quickly determine which phase or phases are the faulted phase or phases, the relative incremental current quantities of each phase may be made…”), comparing each ratio with a threshold corresponding to that ratio, and determining a type of fault based on the comparisons of the ratios (Paragraph 122, “…. The phase(s) experiencing the greatest relative incremental current quantities may be determined as the faulted phase(s)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the combination of Bignell and Liu or in the combination of Nimmersjo and Bignell, phase-to-ground loop quantity ratios and phase-to-phase loop quantity ratios as taught by Schweitzer, III, to quickly determine which phase or phases are the faulted phase or phases (see Schweitzer, III, Paragraph 22).
Regarding Claim 9, in the combination method according to Claim 8, Schweitzer, III discloses that calculating the ratios comprises dividing a phase-to-ground loop quantity by the lowest of the phase-to-ground loop quantities and dividing a phase-to-phase loop quantity by the lowest of the phase-to-phase loop quantities (Paragraphs 121-122, “…to quickly determine which phase or phases are the faulted phase or phases, the relative incremental current quantities of each phase may be made…”).
Regarding Claim 10, in the combination method according to Claim 8, Schweitzer, III discloses comparing each of a number of phase-to-ground loop quantities and each of a number of phase-to-phase loop quantities with an excess quantity threshold corresponding to that loop quantity, and determining that at least one of the excess quantity thresholds is crossed (loop quantities compared with excess quantity threshold k0 VSYS, Figures 7A-7C, Equations 13, -14, 22-24, Paragraphs 93-96, Paragraph 121).
Regarding Claim 11, in the combination method according to Claim 10, Schweitzer, III discloses faulted phase or phases being determined by comparing relative incremental current quantities of each phase (Paragraph 122, “…to quickly determine which phase or phases are the faulted phase or phases, the relative incremental current quantities of each phase may be made. The phase(s) experiencing the greatest relative incremental current quantities may be determined as the faulted phase(s)”, Paragraphs 123-124) and if all the calculated quantities in all loops have crossed their corresponding excess quantity thresholds (Equations 22-24A, 24B in Paragraphs 93-94, Paragraphs 123-124). Schweitzer, III discloses including the zero sequence current quantity in the incremental current quantity, the incremental replica current for phase to ground loop current quantity (delta i0z terms in current values in Table 1 in Paragraph 120, Paragraphs 123-124).
Combination of the references does not specifically disclose a first phase-to-ground loop threshold, a first phase-to-phase loop threshold, and zero-sequence quantity threshold and the comparisons as recited in the claim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, additional thresholds and comparisons to increase the accuracy of the fault determination. 
Regarding Claim 12, in the combination method according to Claim 10, Schweitzer, III discloses that a single-phase-to- ground fault is determined if one of the phase-to-ground loop quantity ratios involving a certain phase is higher than the other phase-to-ground loop quantity ratios and the phase-to-phase loop quantity ratios involving the same phase are also higher than the remaining phase-to-phase loop quantity ratio (Paragraph 122, “…to quickly determine which phase or phases are the faulted phase or phases, the relative incremental current quantities of each phase may be made. The phase(s) experiencing the greatest relative incremental current quantities may be determined as the faulted phase(s)”, Paragraphs 123-124) and if the phase-to-ground loop quantity of said certain phase and the phase-to-phase loop quantities involving the same phase have crossed their corresponding excess quantity thresholds (Equations 22-24A, 24B in Paragraphs 93-94, Paragraphs 123-124). Schweitzer, III discloses including the zero sequence current quantity in the incremental current quantity, the incremental replica current for phase to ground loop current quantity (delta i0z terms in current values in Table 1 in Paragraph 120, Paragraphs 123-124) and does not specifically disclose comparison to have a zero-sequence quantity is above a corresponding zero sequence quantity threshold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, additional/separate threshold and comparison to increase the accuracy of the fault determination. 
Regarding Claim 13, in the combination method according to Claim 10, Schweitzer, III discloses that a two-phase- to-ground fault is determined if one of the phase-to-ground loop quantity ratios is smaller than the two other phase-to-ground loop quantity ratios (Paragraph 122, “…to quickly determine which phase or phases are the faulted phase or phases, the relative incremental current quantities of each phase may be made. The phase(s) experiencing the greatest relative incremental current quantities may be determined as the faulted phase(s)”, Paragraphs 123-124) and the calculated phase-to- ground loop quantities that are related to said other two phase-to-ground loop quantity ratios have crossed their corresponding excess quantity thresholds (Equations 22-24A, 24B in Paragraphs 93-94, Paragraphs 123-124). Schweitzer, III discloses including the zero sequence current quantity in the incremental current quantity, the incremental replica current for phase to ground loop current quantity (delta i0z terms in current values in Table 1 in Paragraph 120, Paragraphs 123-124). Combination of references does not specifically disclose a second phase-to-phase loop threshold and the recited comparison and a zero sequence quantity threshold and comparisons to have all calculated incremental phase-to-phase loop quantities and a zero-sequence quantity is above a corresponding zero sequence quantity threshold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, additional/separate thresholds and comparisons to increase the accuracy of the fault determination. 
Regarding Claim 14, combination of Bignell and Schweitzer, III discloses the method according to Claim 10, wherein a two-phase fault is determined if two of the phase-to-ground loop quantity ratios are higher than a remaining phase-to-ground loop quantity ratio and all the phase-to-phase loop quantity ratios are smaller than a corresponding second phase-to-phase loop threshold (Paragraphs 121-122, “…to quickly determine which phase or phases are the faulted phase or phases, the relative incremental current quantities of each phase may be made. The phase(s) experiencing the greatest relative incremental current quantities may be determined as the faulted phase(s)”, Paragraphs 123-124) and if all incremental phase-to-phase loop quantities and the phase-to-ground loop quantities that are related to the two other phase-to-ground loop quantity ratios have crossed their corresponding excess quantity thresholds (Equations 22-24A, 24B in Paragraphs 93-94, Paragraphs 123-124). Schweitzer, III discloses including the zero sequence current quantity in the incremental current quantity, the incremental replica current for phase to ground loop current quantity (delta i0z terms in current values in Table 1 in Paragraph 120, Paragraphs 123-124) and does not specifically disclose comparison to have a zero-sequence quantity is above a corresponding zero sequence quantity threshold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, additional/separate threshold and comparison to increase the accuracy of the fault determination. 
Claim 16 basically recites a non-transitory computer-readable medium comprising computer program code configured to cause a processor to, when said computer program code is being operated upon by the processor to perform corresponding limitations as the method of Claim 1. 
Regarding Claim 16, combination of Bignell and Liu and combination of Nimmersjo and Bignell discloses the limitations of Claim 1 as discussed above. Combination of Bignell and Liu and combination of Nimmersjo and Bignell does not disclose a non-transitory computer-readable medium for the method of Claim 1, comprising computer program code configured to cause a processor to, when said computer program code is being operated upon by the processor.
Schweitzer, III discloses a non-transitory computer-readable medium comprising computer program code configured to cause a processor to, when said computer program code is being operated upon by the processor to perform the steps of a method of determining a fault in a protected zone of a power line (Figures 1-16, Paragraph 2, Paragraph 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a computer program product as taught by Schweitzer, III, for the method of Bignell to make it versatile.
Claim 19 basically recites the limitations of Claim 8, except that the method according to Claim 2 recited. Therefore, Claim 19 is rejected for the same reasons as for Claim 8. 
Claim 20 basically recites the limitations of Claim 10, except that the method according to Claim 9 recited. Therefore, Claim 20 is rejected for the same reasons as for Claim 8. 
Response to Arguments
Applicant's arguments filed on 5/13/2022 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejections necessitated by amendments. 
Regarding Applicant’s arguments, on Page 7 of the Remarks toward 101 and 112 rejections, examiner respectfully notes that amendments to Claims overcome the rejections.
	Applicant’ arguments, on Pages 7-8 of the Remarks toward Bignell reference and 102 rejection of Claim 1 and Claims 15, 2-5, 17 and 18 are rendered moot in view of new grounds of rejection necessitated by amendments (newly relied upon Liu reference discloses in equations 8-12 reach point quantities calculations based on phase-to-phase loop inductance).
Regarding Applicant’s arguments, on Pages 8-9 of the Remarks toward Nimmersjo reference and the 103 rejection of Claim 1, examiner respectfully notes that in Column 2, lines 16-31, Nimmersjo describes a line model which includes inductance for ground loop and Column 4, lines 19-31 describes delta signals for phase-to-phase measuring loops for identifying multiphase faults which would include a phase-to-phase inductance similarly to ground loop inductance for the ground loop line model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeerings (US 4,851,782) discloses a method of detecting a fault in a powerline (Figures 3-5) comprising obtaining voltage and current measurements at a measurement point at one end of the power line (comprising 16, 26 measuring voltage and current, Figure 3), processing the measurements in at least two parallel processing branches wherein the processing in each branch comprises filtering the measurements in a corresponding filters for obtaining a corresponding set of filtered measurements (output 32 of filter 20 and output 36 of filter 30, Figure 3), wherein the filters in these parallel processing branches differ from each other (60Hz filter 20 in one branch and 180 Hz filter in the other branch).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 6/09/2022